Being unable to agree with the majority's disposition of assignments of error one and three, I respectfully dissent in part.  I find that the prosecution failed to present sufficient evidence that appellant completed the act of cunnilingus since there is no testimony that appellant placed his mouth on the victim's vagina.  I read the testimony to establish that appellant attempted cunnilingus, but not that it was completed.
Furthermore, I find the evidence of the prior bad acts so inflammatory and prejudicial as to be inadmissible.  However, given the other convictions, I agree with the finding that appellant is a sexual predator.  Accordingly, I would sustain appellant's first and third assignments of error, but I concur with the majority as to the remaining assignments of error.